Mr. PRESIDING JUSTICE BURKE delivered the opinion of the court: A folder containing papers purporting to be the record of an appeal from a “judgment order entered in this case on plaintiff’s motion for summary judgment entered June 18, 1970, granting judgment in favor of plaintiff and against said defendants” was filed on September 17, 1970. On November 6, 1970 appellants’ abstract of record and brief and argument were filed. The “record” is not authenticated by the Clerk of the Circuit Court. Supreme Comt Rule 324 requires that the clerk of the trial court “shall prepare, bind, and certify the record on appeal.” The provision of Supreme Court Rule 328 that the “short record must be authenticated by the certificate of the clerk of the trial court or by the affidavit of the attorney or party filing it” has no application to the instant case. See also Hiser v. Baker, 115 Ill.App. 12. Because of failure to authenticate the purported record, the appeal is dismissed. Appeal dismissed. LYONS and GOLDBERG, JJ., concur.